Citation Nr: 0730630	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-35 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension with 
neuropathy.

3.  Entitlement to service connection for weight gain due to 
an undiagnosed illness.

4.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.

5.  Entitlement to service connection for a skin disorder due 
to an undiagnosed illness.

6.  Entitlement to a disability rating in excess of 50 
percent for status post right thumb repair (heretofore 
referred to as right thumb condition).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  No competent evidence confirms that the veteran 
experienced a stressful event in service to account for his 
diagnosis of PTSD.

2.    The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The veteran's hypertension bears no relationship to his 
period of service.

4.  The veteran's subjective complaints of hair loss, a skin 
condition, and weight gain have not been attributed to a 
known clinical diagnosis.

5.  There is no objective evidence perceptible to an 
examining physician, and no evidence of other non-medical 
indicators capable of independent verification, which would 
tend to indicate that the veteran currently has 
manifestations of an undiagnosed condition involving hair 
loss, a skin condition, and weight gain.

6.  The veteran's disability due to a right thumb condition 
is manifested by no more than severe incomplete paralysis, 
loss of sensation in the palmer thumb, an inability to grip 
but otherwise full use of the hand and his thumb muscles have 
some function with movement and no pain.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West Supp. 
2005); 38 C.F.R.  §§ 3.303, 3.307, 3.309 (2007).  

3.  Hair loss, a skin condition, and weight gain due to an 
undiagnosed illness were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 1137, 1154 (West Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.317 (2007).

4.  The criteria for an evaluation in excess of 50 percent 
for a right thumb condition have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2005); 38 C.F.R.  §§ 3.102, 4.1-
4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8514 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the presence of three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first element, VA outpatient treatment 
records in January 2005 provide a diagnosis of PTSD.  In this 
regard, the records note treatment for PTSD related to 
claimed stressors of wearing a gas mask for twelve hours, 
getting run off the road by a Saudi while driving a truck, 
and hearing the alarm for scud missile attacks.  Hence, the 
Board concedes that the veteran has a current medical 
diagnosis of PTSD.

Therefore, the central issue in the case is whether the 
record provides credible supporting evidence that a claimed 
stressor actually occurred in service.  The evidence 
necessary to establish occurrence of a stressor during 
service depends on whether the veteran was "engaged in 
combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If it is shown through military citation or other 
appropriate evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
the veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence of their actual 
occurrence, provided the testimony is credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further development or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force nor is there any 
evidence of treatment of a psychiatric condition in service.  
The veteran's DD Form 214 indicates that he served eight and 
half months in Southwest Asia.  However, there is no evidence 
that he engaged in combat with an enemy force.

Due to the veteran's lack of combat against an enemy force, 
his testimony alone is insufficient proof of a claimed in-
service stressor.  38 C.F.R. § 3.304(f).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board must find, based on a review of the veteran's 
statements to the VA over several years that his statements, 
overall, provide evidence against this claim.  Simply stated, 
his stressor statements, by their very nature, do not show 
that he experienced a stressful event in service.  Despite 
the veteran's claims, the act of wearing a gas mask for 
twelve hours, getting run off the road while driving in an 
allied country, and hearing alarms for scud missile attacks 
does not show that the veteran experienced a stressful or 
life threatening event in service.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with), and personal 
participation in, rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)  

Even assuming the veteran claimed he experienced scud missile 
attacks instead of just the alarms, the veteran did not 
submit detailed information concerning these alleged attacks.  
Unfortunately, he offered no specific information about these 
incidents in his stressor information such as the dates, 
locations, or witnessing any resulting injuries (other than 
that they occurred in Saudi Arabia), providing evidence 
against this claim.  Simply stated, the veteran has not 
provided VA with sufficient information to confirm the 
stressors in service.  Hence, the lack of stressors provides 
evidence against this claim.  

Beyond the above, the Board has reviewed carefully the 
veteran's PTSD statement dated October 2003.  The veteran is 
asking the Board to grant PTSD based on alarms (fear of a 
SCUD attack), his night driving (fear of running over a 
mine), and an accident where the veteran states that a Saudi 
drive ran him off the road and then tried to run over him.  
The limited natures of these "stressors" during his service 
are found by the Board to provide evidence against the 
veteran's credibility that he has PTSD caused by these 
issues.  The fact that he makes no reference to these 
"stressors" in his treatment only provides more evidence 
against his claim that these are the problems that have 
caused his current disorder.

After reviewing the record, the Board finds that the veteran 
has not provided supporting evidence that a claimed in-
service stressor actually occurred.  The determination of the 
sufficiency (but not existence) of a stressor is exclusively 
a medical determination for mental health professionals, who 
are "experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing PTSD diagnoses."  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  In the instant case, although the 
veteran has been diagnosed with PTSD, the Board finds no 
credible evidence that he experienced a stressful or life-
threatening event in service or that these events occurred.  
The Board also finds that, as a whole, the veteran's 
statements, the service medical record, and the post-service 
medical record provide evidence against this claim. 

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996).  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not obligated to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, service connection for PTSD is not a condition 
capable of lay diagnosis.  See Espiritu and Woelhaert v. 
Nicholson, No. 05-2302 (U.S. Vet. App. August 24, 2007).

In short, since the veteran failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.

II.  Hypertension

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran claims he has hypertension as a result of his 
active duty service.  Despite claims of a diagnosis of 
hypertension in 1990 and 1993, the veteran's service medical 
records make no reference to any treatment for or a diagnosis 
of hypertension.  Hence, the veteran's service medical record 
and the lack of any outpatient treatment records one year 
after service, provide evidence against this claim.

VA outpatient treatment records in December 2004 and a VA 
compensation examination in August 2003 indicate that the 
veteran has a current diagnosis of hypertension.  When 
examined in August 2003, the examiner noted that the veteran 
takes medication to control his hypertension and that his 
blood pressure was abnormal.  His systolic and diastolic 
pressures were 151/94, 149/83, 152/87, and a lying blood 
pressure of 135/85.  The Board notes that the VA examiner 
recorded the veteran's history of hypertension dating back to 
service.  However, the Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Hence, the veteran's post-service medical record provides 
evidence against this claim.

As the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b).  Accordingly, VA must deny the appeal.

III.  Weight Gain, Hair Loss, and a Skin Disorder Due to an 
Undiagnosed Illness

The veteran claims that his weight gain, hair loss, and skin 
disorder are a result of his service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of a chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as 
headaches, fatigue, muscle pain, joint pain, neurologic signs 
or symptoms, neuropsychological signs or symptoms, provided 
that such disability (i) became manifest either during active 
duty in the Southwest Asia theater of operations during the 
Gulf War, or to a compensable degree no later than December 
31, 2006, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A 
Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic." 38 C.F.R. § 3.317(a)(2), (3).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Historically, if signs and symptoms have been medically 
attributed to a diagnosed or "a poorly-defined disease, such 
as chronic fatigue syndrome or fibromyalgia," the Persian 
Gulf War presumption of service connection did not apply. 
VAOPGCPREC 8-98.  However, the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001), effective March 1, 2002, expanded the 
definition of "qualifying chronic disability" to include 
(1) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms or, (2) any diagnosed illness that the 
Secretary determines in regulations warrants a presumption of 
service connection.

Service personnel records show that the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War; hence, the provisions of the cited statute and 
regulation are applicable.

The veteran's service medical records make no reference to 
weight gain or hair loss, providing limited evidence against 
this claim.  In this regard, the veteran's September 1991 
Report of Medical History shows he checked the box "No" for 
recent gain or loss of weight.

With respect to the issue of a skin disorder, the veteran's 
service medical records note that while stationed at Fort 
Benning Georgia, he had a rash on his face from shaving.  The 
military physician found some papules and pustules but did 
not provide a diagnosis of a chronic condition.  Besides this 
medical report, his service medical records are silent for 
any further treatment for a skin condition.  In addition, his 
September 1991 Report of Medical History notes that he 
checked the box "Yes" for skin diseases.

At his compensation examination in August 2003, the examiner 
provided a diagnosis of minimal hair loss since treatment.  
However, the examiner did not elaborate on the type of 
treatment he received that would cause his hair loss.  
Nevertheless, the examiner did not link this condition to 
service.

With respect to the issue of weight gain, the examiner noted 
that his hypertension medication did not cause any weight 
loss but may have caused him to gain ten pounds.  Once again, 
the examiner declined to link this condition to service.

When examined in August 2003, the veteran reported that he 
had pustules over his face, head, and hands in Saudi Arabia.  
In addition, the veteran indicated that he was service-
connected for his head and extremity rashes and that he used 
blue star ointment to treat his skin condition.  However, the 
VA examiner found no evidence of neoplasms, malignancies, and 
uticaria.  In this regard, the examiner indicated there were 
no scars, acne, or chloracne at this time either.  Indeed, 
the examiner only noted minimal alopecia.  Consequently, the 
examiner provided a diagnosis of clear skin. 

In contrast to his statements to the VA examiner, the 
veteran's service medical records show that he did not have a 
rash while stationed in Saudi Arabia.  As noted, his only 
documented record of a rash occurred as a result of shaving 
at Fort Benning.  The Board thus finds that the veteran's 
testimony is not reliable, and therefore of little 
evidentiary weight.  See Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991) (determining the credibility of evidence is a 
function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).

Consequently, the veteran's post-service medical record 
provides evidence against these claims.

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for hair loss, a skin condition, 
and weight gain due to an undiagnosed illness.  The veteran's 
complaints of hair loss, a skin condition, and weight gain 
have not been attributed to any known clinical diagnosis.  
Therefore, service connection is precluded under a direct 
theory of service connection.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R.  § 3.303(a).  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.)  Since there is no evidence that the 
veteran currently has any of these disabilities, the claims 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

Even assuming for discussion purposes that VA outpatient 
treatment records demonstrated a current diagnosis for these 
conditions, there is no medical evidence indicating that 
these disabilities relate to service and the post-service 
medical record provides evidence against this claim, 
indicating either disorders that do not exist or disorders 
with no relationship to service.

In addition, the Board notes that objective indications of a 
chronic disability include non-medical indicators, including 
"[l]ay statements from individuals who establish that they 
are able from personal experience to make their observations 
or statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed. Reg. 6660, 6663 (1995).  The Board 
considered statements provided by the veteran that these 
conditions occurred during service in Saudi Arabia.  However, 
none of the veteran's VA outpatient treatment records provide 
a current diagnosis for these conditions nor do they link 
these conditions to service.

In light of the fact that the medical evidence has failed to 
produce a single objective finding concerning the veteran's 
complaints of hair loss, a skin condition, and weight gain, 
the Board is not persuaded by the veteran's own statements in 
support of his claims.  The Board finds that extensive 
medical evaluations of the veteran over time provide evidence 
against these claims, outweighing the veteran's contentions.       

As the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b).  Accordingly, VA must deny the appeal.

IV.  Right Thumb Condition

The veteran injured the medial and radial nerve of his right 
thumb during service.  The RO granted service connection for 
a right thumb disability in December 1992 and assigned a 
noncompensable disability rating, effective June 1992.  In 
September 2003, the RO granted a 20 percent disability rating 
for this condition effective January 2003.  In July 2004, the 
RO granted a 50 percent disability rating for this condition 
effective January 2003.  The veteran now claims a higher 
evaluation for this condition.    

VA determines disability ratings according to the Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 
4.  The percentage ratings in the Rating Schedule represent 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA evaluated the veteran's paralysis of the musculospiral 
nerve of the right thumb under DC 8514 for paralysis of the 
musculospiral nerve (radial nerve).  Under this code 
provision, VA assigns a 50 percent evaluation for severe 
incomplete paralysis of the radial nerve on the major side.  
See 38 C.F.R. § 4.124a, DC 8514.

VA assigns a 70 percent rating for complete paralysis of the 
radial nerve on the major side with manifestations such as 
drop of the hand and fingers; or with the wrist and fingers 
perpetually flexed; or with the thumb abducted falling within 
the line of the outer border of the index finger; or 
inability to extend the hand at the wrist, extend the 
proximal phalanges of the fingers, extend the thumb, or make 
lateral movement in the wrist; with supination of the hand or 
extension or flexion of the elbow weakened; or loss of 
synergic motion of the extensors seriously impairing hand 
grip. Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  See 38 C.F.R. 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.

In this case, the veteran injured his right hand in January 
1991 during active duty service.  A military physician 
provided treatment for a wound to his ulnar nerve on his 
right hand.  Consequently, the veteran had surgery on his 
right hand to repair the radial nerve damage.

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against a disability 
evaluation in excess of 50 percent for the veteran's right 
thumb condition.  In other words, the medical evidence shows 
that the veteran's right thumb condition is manifested by no 
more than severe incomplete paralysis.  When examined in 
August 2003, the veteran reported loss of sensation in the 
palmer thumb, forefinger, and middle finger.  While the 
veteran can not grip with his thumb, he can use his hand.  In 
this regard, he can not pick up anything heavy but the muscle 
of the thumb and forefinger do have some function with 
movement.  Indeed, the examiner specifically noted that this 
condition does not affect any joint at this time.  The 
examiner provided a diagnosis of right thumb neuropathy from 
nerve injury and limited functional range of motion due to 
pain.  Hence, the veteran's compensation examination is 
inconsistent with complete paralysis of the musculospiral 
nerve, providing evidence against this claim.

In addition, the veteran's right thumb condition exhibits 
none of the problems of complete paralysis of the 
muscolospiral nerve.  For example, the veteran's right thumb 
condition does not indicate that he has drop of the hand and 
fingers, a perpetually flexed wrist and fingers, or the thumb 
abducted falling within the line of the outer border of the 
index finger, or an inability to extend the hand at the 
wrist, or extend the thumb.  As indicated during the VA 
compensation examination, the veteran can use his hand and 
his right thumb and forefinger muscles do have some function 
with movement.  In light of these findings, the Board finds 
that the veteran does not have complete paralysis of the 
muscolspiral nerve. 

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's right thumb condition.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  It is important for 
the veteran to understand that the current evidence does not 
clearly support the current evaluation, let alone provide a 
basis for an increased evaluation.  Hence, VA must deny the 
appeal.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the evidence does not show that the veteran's 
service-connected right thumb condition causes marked 
interference with employment or has required 
hospitalizations.  Although this disability impacts his 
ability to work, the veteran continues to work and the 
impairment of his right thumb has already been contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, this case does not 
warrant further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, letters by the RO in April 2003, 
March 2004 and March 2006 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the appellant over the 
course of this appeal, the appellant clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the appellant's 
contentions and the communications provided to the appellant 
by the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate compensation 
examinations to determine the nature of his PTSD, 
hypertension, weight gain, skin disorder, and hair loss due 
to an undiagnosed illness as well as his service-connected 
right thumb condition.  However, the medical record provides 
probative evidence, overall, against all of his claims.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

The Board has considered whether more examinations are needed 
in this case.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disabilities 
during service and does not reflect competent evidence 
showing a nexus between service and the disorders at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant these claims, and in fact 
provide evidence against the claims, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


